Citation Nr: 0945406	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-30 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC which denied the Veteran's service connection 
claim for PTSD.  In November 2005, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  This 
matter was before the Board in April 2007 when it was 
remanded for additional development.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of 
this appeal.  Initially, the Board notes that service 
connection was previously denied for PTSD in a December 2004 
rating decision; however, given the Veteran's diagnosis of 
major depressive disorder (see June 2008 VA examination 
report), the Board has recharacterized the issue on appeal as 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The April 2007 Remand, in pertinent part, noted that the 
Veteran's VA psychiatric clinical records indicate that he 
underwent substance abuse treatment from April 1990 to May 
1990 at the Washington, DC VA Medical Center (VAMC), and a 
nine day hospitalization at the Columbia VAMC in 1996.  
However, none of these clinical records had been associated 
with the Veteran's claims file.  The remand directed the 
RO/AMC to obtain these records, as well as any current VA 
medical records dated from 2003 to the present.  Thereafter, 
the Veteran was to be scheduled for a VA psychiatric 
examination to determine the etiology of any currently 
diagnosed psychiatric disorder(s), to include PTSD, 
depressive disorder and any other currently diagnosed 
acquired psychiatric disorder.  Prior to the examination, the 
claims folder was to be made available to the psychiatrist 
for review of the case.  

Review of the claims file does not show that this development 
was accomplished.  The record shows that while records of the 
Veteran's VA treatment from 2003 to 2007 were obtained, there 
is no indication that the RO/AMC conducted a specific search 
for records of the 1990 psychiatric treatment or substance 
abuse treatment from the Washington, D.C. VAMC and records of 
the 1996 Columbia VAMC hospitalization.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, although the RO/AMC arranged for the 
Veteran to undergo a VA psychiatric examination in June 2008, 
the examiner did not review the Veteran's claims file in 
conjunction with the examination.  The Board notes the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, although the June 2008 VA examiner noted a 
diagnosis of major depressive disorder, no etiology opinion 
was provided.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  As such, further development is needed, 
as detailed below.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the RO's/AMC's actions did not fully conform to the 
Board's remand instructions, and because the information 
sought is critical to the matters at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  A specific search should be conducted 
for records of psychiatric treatment or 
substance abuse treatment from the 
Washington, D.C. VAMC dated from April 
10, 1990, to May 11, 1990, and records of 
a nine day hospitalization at the 
Columbia VAMC in 1996..  All attempts to 
procure records should be documented in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disorder(s), to include PTSD 
and major depressive disorder, if 
diagnosed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

All indicated tests and studies are to be 
performed, and all currently diagnosed 
psychiatric disorders should be clearly 
identified.  The psychiatrist should 
state whether the Veteran has a current 
diagnosis of PTSD that has been diagnosed 
in accordance with the DSM IV criteria.

If PTSD is diagnosed, the psychiatrist 
should identify the specific stressor(s) 
that support the diagnosis, and whether 
the stressors stem from incidents during 
the Veteran's childhood/adolescence, the 
Veteran's non-combat military service, or 
events occurring after service.  
Thereafter, if PTSD is diagnosed, the 
psychiatrist should render an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
the PTSD is related to a documented 
service incident.  If PTSD is not 
diagnosed, the psychiatrist should 
explain why the diagnosis was not made.

The psychiatrist should also determine 
whether the Veteran has a depressive 
disorder or any other an acquired 
psychiatric disorder.  If any psychiatric 
disorder other than PTSD is identified, 
the psychiatrist should render an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disorder is related 
to the Veteran's service. 

The rationale for all opinions expressed 
must be clearly set forth by the 
psychiatrist in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review the issue on 
appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


